Citation Nr: 0103968	
Decision Date: 02/08/01    Archive Date: 02/15/01

DOCKET NO.  99-21 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to restoration of a 100 percent disability 
evaluation for residuals of prostate cancer, currently rated 
as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active military service from January 1956 to 
December 1969. 

This appeal arises from an August 1999 decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, wherein the RO reduced the veteran's 
disability rating for his service-connected residuals of 
prostate cancer from 100 percent to 40 percent.  


FINDINGS OF FACT

1.  The veteran's service-connected residuals of prostate 
cancer are not shown to be manifested by local reoccurrence 
or metastasis.

2.  Satisfactory evidence warranting a reduction in the 
veteran's disability evaluation for his residuals of prostate 
cancer was of record at the time of the August 1999 rating 
decision that reduced his 100 percent evaluation to 40 
percent.

3.  The veteran's residuals of prostate cancer are manifested 
by urinary frequency on an approximately hourly basis during 
the day and nocturia five to eight times per night, but not 
continual urine leakage, post surgical urinary diversion, 
urinary or stress incontinence; he is not shown to require 
the use of an appliance or the wearing of absorbent materials 
which must be changed more than four times per day.  


CONCLUSIONS OF LAW

1.  Restoration of the 100 percent disability evaluation for 
residuals of prostate cancer is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.344(c), 4.115a, 
4.115b, Diagnostic Code 7528 (2000).

2.  As of November 1, 1999, the schedular criteria for a 
rating in excess of 40 percent for service-connected 
residuals of prostate cancer have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.115a, 4.115b, 
Diagnostic Code 7528 (2000). 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board initially notes that in January 1999, the RO 
granted service connection for residuals of prostate cancer, 
evaluated as 100 percent disabling.  In March 1999, the RO 
notified the veteran that it was proposed that the evaluation 
for this disability be reduced from 100 percent to 40 
percent.  In August 1999, the RO reduced the veteran's 
evaluation for his residuals of prostate cancer to 40 
percent, effective November 1, 1999.  In September 1999, a 
notice of disagreement was received, and a statement of the 
case (SOC) was issued that same month.  In October 1999, a 
timely substantive appeal was received.  A review of the SOC 
shows that the RO framed the issue as "Evaluation of 
residuals of prostate cancer, currently evaluated as 100 
percent disabling."  The SOC included the regulation 
applicable to restoration of ratings, specifically, 38 C.F.R. 
§ 3.344, as well as the regulations pertaining to the 
evaluation of the veteran's disability, specifically, 
38 C.F.R. §§ 4.115a, 4.115b.  Therefore, notwithstanding the 
RO's framing of the issue, it appears that the RO interpreted 
the veteran's NOD to encompass both the issue of restoration 
of a 100 percent disability evaluation for residuals of 
prostate cancer, and the issue of entitlement to a higher 
evaluation for residuals of prostate cancer.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2000).


I.  Restoration

In January 1999, the RO granted service connection for 
residuals of prostate cancer, evaluated as 100 percent 
disabling under 38 C.F.R. § 4.115b, Diagnostic Code (DC) 
7528.  The RO assigned an effective date of April 26, 1998.  
Under DC 7528, a malignant neoplasm of the genitourinary 
system is rated as 100 percent disabling.  However, following 
the cessation of surgical, X-ray, antineoplastic chemotherapy 
or other therapeutic procedure, the rating of 100 percent 
shall continue with a mandatory VA examination at the 
expiration of six months.  Any change in evaluation based 
upon that or any subsequent examination shall be subject to 
the provisions of 38 C.F.R. § 3.105(e).  

The veteran was afforded a VA genitourinary examination in 
February 1999.  In March 1999, the RO notified the veteran 
that it was proposed that the evaluation for his residuals of 
his prostate cancer be reduced from 100 percent to 40 
percent.  The notice essentially stated that the basis for 
the reduction was that the recent findings in medical reports 
from private health care providers showed that the residuals 
of his prostate cancer were not of such severity that they 
warranted a 100 percent evaluation.  The veteran was advised 
that he had 60 days to provide evidence in support of his 100 
percent evaluation, or the reduction would be carried out.  
By that same letter, the veteran was also given an 
opportunity for a hearing.  See 38 C.F.R. § 3.105(e) (2000).  
In June 1999, after additional medical evidence was 
submitted, the RO notified the veteran that it continued to 
propose to reduce the evaluation for his residuals of 
prostate cancer from 100 percent to 40 percent.  

In August 1999, the RO reduced the veteran's evaluation for 
his residuals of prostate cancer to 40 percent, effective 
November 1, 1999.  The veteran has appealed.  In particular, 
a review of the veteran's written submissions shows that he 
asserts that he must urinate approximately every hour, and 
that the only reason that he does not wear absorbent 
materials is that he is able to stay home and use the 
bathroom as needed.  

The Board initially notes that, procedurally, the 
requirements of 38 C.F.R. § 3.105(e) have been met as noted 
above.  There is no indication that the regional office did 
not comply with the requirements of 38 C.F.R. § 3.105(e).  
Moreover, the Board further notes that since the 100 percent 
rating was only in effect for less than 5 years, the 
provisions of 38 C.F.R. § 3.344(a),(b) are not for 
application in this case.  See 38 C.F.R. § 3.344(c); see also 
Brown v. Brown, 5 Vet. App. 413 (1993).

Under 38 C.F.R. § 4.115b, Diagnostic Code (DC) 7528, if there 
has been no local reoccurrence or metastasis, the residuals 
of such disability are to be rated as a voiding dysfunction 
or a renal dysfunction, whichever is predominant.  38 C.F.R. 
§ 4.115b, Diagnostic Code 7528.

The U.S. Court of Appeals for Veterans Claims (Court) has 
previously indicated that reductions in ratings are to 
include consideration of the entire history of the 
disability.  See Brown, 5 Vet. App. at 420.  In this regard, 
the Board initially notes that the veteran was not actually 
diagnosed with prostate cancer until about 27 years after 
separation from service, in April 1998.  However, as a 
veteran with the requisite service in Vietnam, service 
connection was granted for residuals of prostate cancer under 
the presumptive provisions for exposure to Agent Orange.  See 
38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Records from Thomas W. 
Coleman, M.D., indicate that the veteran underwent a 
radiation therapy which was completed in December 1998.  None 
of the other medical evidence of record, to include a 
February 1999 VA examination report and reports from John R. 
Russell, M.D., indicate that the veteran has had a local 
reoccurrence or metastasis of his prostate cancer.  The Board 
further notes that the veteran has not argued that he has a 
local reoccurrence or metastasis of his prostate cancer.  

The veteran's prostate cancer appears to have been 
successfully treated.  Specifically, there is no medical 
evidence of local reoccurrence or metastasis.  In such a 
case, DC 7528 requires that the residuals of such disability 
are to be rated as a voiding dysfunction or a renal 
dysfunction, whichever is predominant.  See 38 C.F.R. 
§ 4.115a.  A review of the RO's August 1999 decision shows 
that the RO evaluated the veteran's disability as a voiding 
dysfunction in accordance with 38 C.F.R. §§ 4.115a, 4.115b 
and DC 7528.  Based on the foregoing, the Board finds that at 
the time of the RO's decision, there was sufficient evidence 
to show that there was an actual change in the subjective or 
objective manifestations of the disability in question.  
Specifically, there was sufficient evidence to show that 
there had not been a local reoccurrence or metastasis of the 
veteran's residuals of prostate cancer.  Accordingly, the 
Board concludes that the preponderance of the evidence shows 
that restoration of the 100 percent rating for residuals of 
prostate cancer is not warranted.  See Brown, 5 Vet. App. at 
421.  The issue of the proper evaluation for the veteran 
residuals of prostate cancer as of November 1, 1999 is the 
subject of part II of this decision.  


II.  Evaluation

As previously indicated, in January 1999, the RO granted 
service connection for residuals of prostate cancer, 
evaluated as 100 percent disabling under 38 C.F.R. § 4.115b, 
Diagnostic Code (DC) 7528.  The RO assigned an effective date 
of April 26, 1998.  In August 1999, the RO reduced the 
veteran's evaluation for his residuals of prostate cancer to 
40 percent, effective November 1, 1999.  The veteran has 
appealed.  

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such cases, the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Accordingly, the issue is whether a rating in excess of 40 
percent is warranted for residuals of prostate cancer for the 
period from November 1, 1999 to the present.  

The veteran asserts that a higher evaluation is warranted for 
his residuals of prostate cancer.  In particular, a review of 
the veteran's written submissions shows that he asserts that 
he must urinate approximately every hour, and that the only 
reason that he does not wear absorbent materials is that he 
is able to stay home and use the bathroom as needed.  

The veteran's prostate cancer appears to have been 
successfully treated.  Specifically, there is no medical 
evidence of local reoccurrence or metastasis.  In addition, 
there is no evidence of renal dysfunction, and application of 
the criteria for voiding dysfunction is therefore 
appropriate.  See 38 C.F.R. § 4.115b, DC 7528.  

Voiding dysfunction is addressed under 38 C.F.R. § 4.115a, 
which directs that the particular condition be rated as urine 
leakage, urinary frequency, or obstructed voiding.  

The RO has evaluated the veteran's residuals of prostate 
cancer as 40 percent disabling under the provisions of 38 
C.F.R. § 4.115a pertaining to urinary frequency.  Under 38 
C.F.R. § 4.115a, a 40 percent rating is warranted for urinary 
frequency manifested by daytime voiding interval less than 
one hour, or; awakening to void five or more times per night.  

The medical evidence in this case shows that the veteran has 
consistently complained of very frequent urination.  
Specifically, records from John R. Russell, M.D., dated in 
1998, show that the veteran complained of hourly urination, 
as well as episodes of nocturia ranging between five to eight 
times per night.  The February 1999 VA genitourinary 
examination report shows that the veteran complained of 
nocturia every hour, as well as daytime frequency.  He had 
occasional urgency and "had a rare episode of urgent 
continence."  The diagnoses were carcinoma to the prostate, 
status post external radiation therapy as well as hormonal 
therapy, stable, dysfunction secondary to hormonal therapy, 
and incontinence, probably secondary to radiation therapy.  
Records from Dr. Coleman, dated in 1999, show that the 
veteran complained of urinary frequency and nocturia.  Dr. 
Coleman indicated that the veteran's urinary frequency was 
attributable to either his prostate cancer or radiation 
treatment which may have caused radiation cystitis.  He 
further indicated that the veteran was being treated with 
Flomax, as a previous medication had not helped.  

In summary, the evidence shows that the veteran received 
radiation and hormonal treatment for prostate cancer, that he 
has consistently complained of very frequent urination, and 
that he has been given medication for control of this 
symptom.  The veteran's complaints are uncontroverted by any 
medical evidence in the claims file.  The Board therefore 
finds that the preponderance of the evidence shows that the 
veteran's residuals of prostate cancer are manifested by no 
more than urinary frequency manifested by daytime voiding 
interval less than one hour, or; awakening to void five or 
more times per night, and that his residuals of prostate 
cancer are properly evaluated as 40 percent disabling.  

The only provisions of 38 C.F.R. § 4.115a which allow for a 
rating in excess of 40 percent are for renal dysfunction and 
voiding dysfunction manifested by urinary leakage.  The Board 
has also considered whether an evaluation in excess of 40 
percent could be assigned under these criteria.  As for the 
criteria pertaining to urinary leakage, 38 C.F.R. § 4.115a 
provides that continual urine leakage, post surgical urinary 
diversion, urinary incontinence, or stress incontinence 
warrants a 60 percent rating where the condition requires the 
use of an appliance or the wearing of absorbent materials 
which must be changed more than 4 times per day.  

The Board finds that the criteria for an evaluation of 60 
percent for voiding dysfunction manifested by urinary leakage 
have not been met under 38 C.F.R. § 4.115a.  In this regard, 
although the February 1999 VA examination report contains and 
a diagnosis noting incontinence, the report also contains 
notations showing only reports of "occasional urgency" and 
"rare episodes of urgent continence."  Neither the February 
1999 VA examination report, nor the records of Dr. Coleman 
and Dr. Russell, contain findings showing that the veteran 
has urinary incontinence on anything approaching more than an 
occasional basis.  Nor does this evidence show continual 
urine leakage, post surgical urinary diversion, stress 
incontinence, or that he either uses an appliance or wears 
absorbent materials.  In this regard, the February 1999 VA 
genitourinary examination report specifically states that 
there was no stress incontinence.  Based on the foregoing, 
the Board finds that the evidence does not show that the 
veteran has the requisite voiding dysfunction with urine 
leakage requiring the wearing of absorbent materials that 
must be changed more than four times per day.  Accordingly, a 
rating of 60 percent is not warranted for the veteran's 
residuals of prostate cancer for voiding dysfunction.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.115a.

Finally, a rating in excess of 40 percent is not warranted 
for renal dysfunction.  Under 38 C.F.R. § 4.115a, a 60 
percent rating for renal dysfunction where there is 
persistent edema and albuminuria with BUN 40 to 80mg%; or, 
creatinine 4 to 8mg%; or, generalized poor health 
characterized by lethargy, weakness, anorexia, weight loss, 
or limitation of exertion.  However, the medical evidence 
does not show that the veteran has renal dysfunction, or that 
he has otherwise met the required criteria for a rating in 
excess of 40 percent.  In this regard, although there is some 
evidence of fatigue and tiredness in two of Dr. Coleman's 
reports, dated in April 1999,  Dr. Coleman attributed these 
symptoms to Lupron and radiation therapy, as well as the fact 
that the veteran weighed 310 pounds and "was carrying around 
about 150 pounds of extra weight."  Furthermore, improvement 
in these symptoms was noted shortly thereafter, in May 1999.  
Thus, given this evidence and the lack of evidence of renal 
dysfunction, the Board finds that the evidence does not 
warrant a rating in excess of 40 percent for renal 
dysfunction under 38 C.F.R. § 4.115a.  


III.  Conclusion

In reaching these decisions, the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claims, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Restoration of a 100 percent evaluation for the veteran's 
residuals of prostate cancer is denied.  

As of November 1, 1999, a rating in excess of 40 percent for 
residuals of prostate cancer is denied.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

